Name: Commission Regulation (EEC) No 2688/82 of 7 October 1982 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 287/28 Official Journal of the European Communities 9. 10 . 82 COMMISSION REGULATION (EEC) No 2688/82 of 7 October 1982 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, skimmed-milk powder and butteroil as food aid (5), as last amended by Regulation (EEC) No 3474/80 (6); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas Articles 2 (2 ) of Regulations (EEC) No 1399/ 81 and (EEC) No 1037/82 specify that, provided the normal development of prices on the market is not disturbed, the supply of skimmed-milk powder as food aid shall be ensured by the buying in of skimmed-milk powder on the Community market if the quantities available from public stocks are insufficient to meet the required amount or if they do not have the characteristics necessary for their particular destination; whereas skimmed-milk powder should now be bought on the open market to secure the necessary supplies, the condition in respect of quality being fulfilled and the quantities involved not being so large as to disturb the normal development of prices on the market; Whereas the measure provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( 1), as last amended by Regulation (EEC) No 1183/82 (2), and in particular Article 7 (5 ) thereof, Having regard to Council Regulation (EEC) No 1399/ 81 of 19 May 1981 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1981 food-aid programme (3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1037/ 82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme (4), and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain recipient third countries and agencies have requested delivery of the quantity of skimmed-milk powder set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of HAS ADOPTED THIS REGULATION: Article 1 In accordancce with the provisions of Regulation (EEC) No 303 /77 , the intervention agencies listed in the Annex shall arrange for the delivery of skimmed-milk powder as food aid on the terms specified therein. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 1982. For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2 ) OJ No L 140, 20. 5 . 1982, p . 1 . (3 ) OJ No L 141 , 27. 5 . 1981 , p . 1 . ( «) OJ No L 43 , 15 . 2 . 1977, p. 1 . (4 ) OJ No L 120, 1 . 5 . 1982, p . 1 . (6) OJ No L 363 , 31 . 12 . 1980, p . 50. 9 . 10 . 82 Official Journal of the European Communities No L 287/29 ANNEX 1 Consignment A 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1038 / 82 2 . 3 . Beneficiary Country of destination j India 4 . Total quantity of the con ­ signment 1 000 tonnes ( 6 ) 5 . Intervention agency responsible for delivery French 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 July 1982 8 . Markings on the packaging 'Skimmed-milk powder / Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community / Madras' 9 . Delivery period Loading in November 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 8 ) 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 October 1982 No L 287/30 Official Journal of the European Communities 9 . 10 . 82 Consignment B c D 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary Licross 3 . Country of destination Mauritania Tunisia Morocco 4 . Total quantity of the con ­ signment 100 tonnes 50 tonnes 50 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) ( 7 ) 8 . Markings on the packaging A red crescent 10 cm , with the points towards the left and the following inscription in lettering at least 1 cm high : 'Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite' followed by : 'in Mauritania / Nouak ­ chott' 'in Tunisia / Tunis' 'ih Morocco / Casablanca' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 10 . Stage and place of delivery Port of unloading Nouakchott (deposited on the quay or on lighters ) Port of unloading Tunis (de ­ posited on the quay or on lighters ) Port of unloading Casablanca ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) SociÃ ©tÃ © du Croissant-Rouge mauritanien , avenue Gamal Abdel Nasser boÃ ®te postale 344 , Nouakchott , Mauritanie H ( 10 ) Croissant-Rouge tunisien , 19 , rue d'Angleterre , Tunis , Tunisie ( 9 ) ( n ) Croissant-Rouge marocain , boÃ ®te postale 189 , Rabat , Maroc ( ») ( 12 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  9. 10 . 82 Official Journal of the European Communities No L 287/31 Consignment E F G H 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) (b) affectation (EEC) No 1038 / 82 2 . Beneficiary Licross 3 . Country of destination Haiti Upper Volta Senegal Gabon 4 . Total quantity of the con ­ signment 100 tonnes 50 tonnes 50 tonnes 50 tonnes 5 . Intervention agency responsible for delivery Dutch 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) ( 7 ) 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following inscription : 'Lait Ã ©crÃ ©mÃ © en poudre, enrichi en vitamines A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite' followed by : 'Ã HaÃ ¯ti / Port-au ­ Prince' 'en Haute-Volta / Ouagadougou' 'au SÃ ©nÃ ©gal / Da ­ kar' 'en RÃ ©publique Gabonaise / Libreville' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 10 . Stage and place of delivery Port of unloading Port-au-Prince (deposi ­ ted on the quay or on lighters ) Delivered to Ou ­ agadougou /Upper Volta Port of unloading Dakar (deposited on the quay or on lighters ) Port of unloading Libreville (deposi ­ ted on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) SociÃ ©tÃ © nationale de la Croix-Rouge haÃ ¯tien ­ ne , place des Nations unies , boÃ ®te postale 1337 , Port-au-Prince H Croix-Rouge vol ­ taÃ ¯que , boÃ ®te posta ­ le 340 , Ouagadou ­ gou , Haute-Volta ( 9 )( 13 ) Croix-Rouge sÃ ©nÃ © ­ galaise , boÃ ®te posta ­ le 299 , boulevard F. Roosevelt , Da ­ kar ( »)(") Croix-Rouge gabo ­ naise , Centre mÃ ©di ­ co-social , rue La ­ motte , boÃ ®te postale 2086 , Libreville RÃ ©publique gabo ­ naise ( 9 )( 1S ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 287/32 Official Journal of the European Communities 9. 10 . 82 Consignment I K 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary Licross 3 . Country of destination Malaysia Pakistan 4 . Total quantity of the con ­ signment 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) C ) 8 . Markings on the packaging A red rescent 10 cm , with the points towards the left and the following inscription in lettering at least 1 cm high : 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution' followed by : 'in Malysia / Kuala Lumpur' 'in Pakistan / Rawalpindi ( via Karachi )' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 10 . Stage and place of delivery Port of unloading Kuala Lumpur ( deposited on the quay or on lighters ) Delivered to Rawalpindi via Karachi 11 . Representative of the beneficiary responsible for reception ( 4 ) Malaysian Red Crescent Society , JKR 2358 , Jalan Tun Ismail , Kualalumpur , 11-02 ( 9 ) Pakistan Red Crescent Society , National Headquarters , Sector H-8 , Islamabad H 12 . Procedure to be applied to determine the costs or supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 9. 10 . 82 Official Journal of the European Communities No L 287/33 Consignment L M 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary Licross 3 . Country of destination Nepal Sri Lanka 4 . Total quantity of the con ­ signment 50 tonnes 50 tonnes 5 . Intervention agency responsible for delivery Irish 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) C ) 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following inscription : 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution' followed by : 'in Nepal (via Calacutta )' 'in Sri Lanka (Colombo )' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 10 . Stage arid place of delivery Delivered to Katmandu via Calcutta Port of unloading Colombo (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Nepal Red Cross Society , PO Box 217 , Katmandu , Nepal ( 9 ) Sri Lanka Red Cross Society , 106 Dhar ­ mapala Mawatha , Colombo 7 ( 9 ) 12. Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 287/34 Official Journal of the European Communities 9. 10 . 82 Consignment N 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC) No 1038 / 82 2 . Beneficiary Licross 3 . Country of destination Uganda 4 . Total quantity of the con ­ signment 100 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) n 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following inscription : 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in Uganda / Kampala (via Mombasa)' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 10 . Stage and place of delivery Delivered to Kampala (via Mombasa ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Uganda Red Cross Society , PO Box 494 Kampala , Uganda ( 9 ) ( 16 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  9 . 10 . 82 No L 287/35Official Journal of the European Communities Consignment O 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1038 / 82 2 . Beneficiary Licross 3 . Country of destination Burma 4 . Total quantity of the con ­ signment 50 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) H 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following inscription : 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the League ofRed Cross Societies / For free distribution in Burma / Rangoon' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 10 . Stage and place of delivery Port of unloading Rangoon (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Burma Red Cross Society , Red Cross Building, Rangoon ( 9 ) ( 17 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 287/36 Official Journal of the European Communities 9. 10 . 82 Consignment P Q 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b) affectation (EEC) No 1038 / 82 2 . Beneficiary Licross 3 . Country of destination India 4 . Total quantity of the con ­ signment 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) n 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following inscription : 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in India /' 'Calcutta' 'Bombay' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 10 . Stage and place of delivery Port of unloading Calcutta (deposited on the quay or on lighters ) Port of unloading Bombay (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Indian Red Cross Society , 1 Red Cross Road , New Delhi 110001 ( 9 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 9. 10 . 82 Official Journal of the European Communities No L 287/37 Consignment R 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1037/ 82 ( 1982 programme) ( b ) affectation (EEC) No 1038 / 82 2 . Beneficiary Licross 3 . Country of destination Bangladesh 4 . Total quantity of the con ­ signment 50 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) ( 7 ) 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following inscription : 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in Bangladesh / Chittagong' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 10 . Stage and place of delivery Port of unloading Chittagong ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Bangladesh Red Cross Society , National Headquarters , PO Box 579 , Dacca ( 9 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 287/38 Official Journal of the European Communities 9 . 10 . 82 S T UConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) (EEC ) No 1038 / 82(b ) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the con ­ signment Peru 50 tonnes Licross Bolivia 100 tonnes Dutch Guinea Bissau 50 tonnes Bought on the Community market 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and /or packaging ( 3 ) 8 . Markings on the packaging 7 A red cross 10 x 10 cm and , in letters at least 1 cm high , the following inscription : 'Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comunidad ecenÃ ³mica europea / AcciÃ ³n de la Lega de las sociedades de la Cruz-Roja / Destinado a la distribuciÃ ³n gratuita' followed by : 'Leite desnatado em pÃ ³ / Com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / AcÃ §Ã £o da Liga das sociedades da Cruz-Vermelha / Destinado Ã distribuiÃ §Ã £o gratuita em GuinÃ ©e-Bissau / Bissau' 'en Peru / Callao' 'en Bolivia / La Paz via Arica (Chile )' Loading as soon as possible and at the latest 31 October 19829 . Delivery period 10 . Stage and place of delivery Port of unloading Callao (de ­ posited on the quay or on lighters) Delivered to La Paz (Bolivia ) via Arica (Chile ) Port of unloading Bissau (de ­ posited on the quay or on lighters ) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) Cruz-Roja peruana, Chancay 881 , Lima , Peru ( 9 ) Cruz-Roja boliviana , avenida Simon Bolivar 1515 , Casilla 741 , La Paz ( 9 ) Cruz-Vermelha de GuinÃ ©e Bis ­ sau , rua Justino Lopez 22 , Bissau ( 9 ) ( 18 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 9. 10. 82 Official Journal of the European Communities No L 287/39 Consignment V W 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b) affectation (EEC) No 1038 / 82 2 . Beneficiary ICRC 3 . Country of destination Nicaragua Lebanon 4 . Total quantity of the con ­ signment 40 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Irish German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) H 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high , the following inscription : 'NIC-90 / Leche desnatada en polvo con vitaminas A y D / DonaciÃ ³n de la Comui nidad econÃ ³mica europea / AcciÃ ³n del ComitÃ © internacional de la Cruz-Roja / Destinado a la distribuciÃ ³n gratuita / Corinto' 'LEB-564 / Skimmed-milk powder , en ­ riched with vitamins A and D / Gift of the European Economic Community / Ac ­ tion of the International Committee of the Red Cross / For free distribution / Beyrouth' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 10 . Stage and place of delivery Port of unloading Corinto (deposited on the quay or on lighters) Port "of unloading Beirut , option Limassol (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) DelegaciÃ ³n CICR, c / o Cruz-Roja nicara ­ guÃ ¨nse , Apartado 3279 , Managua (Nigaragua ) ( 19 ) ICRC Delegation , rue de Koweit Hamra , Ras , Beyrouth , boÃ ®te postale 7188 , Beyrouth ( 20 ) 12 . Procedure to be applied to determine the costs or supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 287/40 Official Journal of the European Communities 9 . 10 . 82 Consignment X 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme ) (b ) affectation (EEC ) No 1038 / 82 2 . 3 . Beneficiary Country of destination j Angola 4 . Total quantity of the con ­ signment 500 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and/ or packaging ( 3 ) Entry into intervention stock after 1 January 1982 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to Angola' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 10 . Stage and place of delivery Port of unloading Lobito ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Secretaria de Estado dos Assuntos Sociais Lobito (RP Angola ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  9. 10 . 82 Official Journal of the European Communities No L 287/41 Consignment Y Z 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1038 / 82 2 . 3 . Beneficiary Country of destination j Zimbabwe 4 . Total quantity of the con ­ signment 500 tonnes 1 000 tonnes ( 6 ) 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 July 1982 ( 21 ) Entry into intervention stock after 1 August 1982 ( 21 ) 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to Zimbabwe' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 Loading after 7 and before 21 December 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 8 ) 11 . Representative of the beneficiary responsible for reception ( 4 ) General Manager of the Dairy Marketing Board , 18 Stanley Avenue , Harare , Zimbabwe ( telex 4420 DMHBOZW) 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 25 October 1982 No L 287/42 9. 10 . 82Official Journal of the European Communities Consignment AA AB 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation ( EEC) No 1038 / 82 2 . 3 . Beneficiary Country of destination ^j- Comoros 4 . Total quantity of the con ­ signment 250 tonnes 150 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) C ) 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Don de la CommunautÃ © Ã ©conomique europÃ ©enne aux Comores / Pour distribution gratuite' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 10 . Stage and place of delivery Port of unloading Moroni ( deposited on the quay or on lighters ) Port of unloading Mutsamudu (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) MinistÃ ¨re de l'Ã ©conomie et des finances , Moroni (Comores ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 9. 10 . 82 Official Journal of the European Communities No L 287/43 Consignment AC AD 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1038 / 82 2. 3 . Beneficiary Country of destination j- Ethiopia Jibuti 4 . Total quantity of the con ­ signment 2 000 tonnes ( 5 ) 100 tonnes 5 . Intervention agency responsible for delivery Will result from application of the pro ­ cedure referred to in point 12 Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) ( 7 ) 8 . Markings on the packaging 'Skimmed-milk powder , enriched with vitamins A and D / Food aid of the European Economic Community to the people of Ethiopia' 'Lait Ã ©crÃ ©mÃ © en poudre , enrichi en vitami ­ nes A et D / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribu ­ tion gratuite' 9 . Delivery period Loading as soon as possible and at the latest 30 November 1982 Loading in November 1982 10 . Stage and place of delivery Port of unloading Assab (deposited on the quay or on lighters ) Port of unloading Jibuti (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Relief and Rehabilitation Commission (RRC), PO Box 5686 , Addis Ababa Ethiopia ( tel . 15 3011 ) ( 22 ) MinistÃ ¨re du commerce , Office national d'approvisionnement et de commerciali ­ sation (ONAC), boÃ ®te postale 79 , Djibouti ( tÃ ©l . 3 5 03 27 ) ( 23 ) 12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 25 October 1982  9 . 10 . 82No L 287/44 Official Journal of the European Communities Consignment AE AF 1 . Application of Council Regu ­ lations : ( a) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1038 / 82 2 . 3 . Beneficiary Country of destination j Somalia 4 . Total quantity of the con ­ signment 2 230 tonnes 1 020 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) H 8 . Markings on the packaging 'Skimmed-milk powder , enriched with vitamins A and D / Gift of the European Economic Community' 9 . Delivery period Loading as soon as possible and at the latest 30 November 1982 10 . Stage and place of delivery Port of unloading Mogadiscio ( deposited on the quay or on lighters ) Port of unloading Berbera (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Ministry of Local Government and Rural Development , Food Aid Department , Mogadiscio ( 24 ) Food Aid Department, Regional Govern ­ ment , North West Region , Hargeisa ( 24 ) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 25 October 1982 9 . 10. 82 Official Journal of the European Communities No L 287/45 Consignment AG AH AI 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1038 / 82 2 . 3 . Beneficiary Country of destination } Indonesia 4 . Total quantity of the con ­ signment 1 500 tonnes ( 5 ) 490 tonnes 10 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 German 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market Intervention stock 7 . Special characteristics and / or packaging ( 3 ) ( ') Entry into intervention stock after 1 January 1982 8 . Markings on the packaging 'Skimmed-milk powder enriched / Gift of the European Economic Community to Indonesia / For free distribution' 'Skimmed-milk powder non ­ enriched / Baturraden project / Gift of the European Econo ­ mic Community to Indone ­ sia' 9 . Delivery period » Loading in November 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 8 ) 11 . Representative of the beneficiary responsible for reception (4 )  12 . Procedure to be applied to determine the costs of supply Tender Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 noon on 25 October 1982  No L 287/46 Official Journal of the European Communities 9. 10 . 82 Consignment AK AL 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b) affectation (EEC ) No 1038 / 82 2 . 3 . Beneficiary Country of destination j- Republic of Tanzania 4 . Total quantity of the con ­ signment 500 tonnes 500 tonnes 5 . Intervention agency responsible for delivery German \ 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and/ or packaging ( 3 ) Entry into intervention stock after 1 January 1982 ( 28 ) 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to Tanzania' 9 . Delivery period Loading in November 1982 Loading in December 1982 10 . Stage and place of delivery Port of unloading Tanga ( deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Tanzania Livestock Development Authority (LIDA), PO Box 4248 , Dar es-Salaam ( tel . 3 10 91 ) ( 25 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 October 1982 9. 10. 82 Official Journal of the European Communities No L 287/47 Consignment AM AN 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC) No 1038 / 82 2 . 3 . Beneficiary Country of destination ) Republic of Tanzania 4 . Total quantity of the con ­ signment 500 tonnes 500 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and/ or packaging ( 3 ) Entry into intervention stock after 1 January 1982 ( 28 ) 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to Tanzania' 9 . Delivery period Loading in November 1982 Loading in December 1982 10 . Stage and place of delivery Port of unloading Dar es-Salaam (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) Tanzania Livestock Development Authority (LIDA), PO Box 4248 , Dar es-Salaam ( tel . 3 10 91 ) ( 25 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 October 1982 No L 287/48 Official Journal of the European Communities 9 . 10 . 82 Consignment AO AP 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1038 / 82 2 . 3 . Beneficiary Country of destination j Mali 4 . Total quantity of the con ­ signment 300 tonnes 300 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 January 1982 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique du Mali' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 Loading in December 1982 10 . Stage and place of delivery Delivered to Bamako (via Dakar ), warehouse of l'Union laitiÃ ¨re 11 . Representative of the beneficiary responsible for reception ( 4 ) Union laitiÃ ¨re de Bamako , route de Sotuba , boÃ ®te postale 20 , Bamako 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 9. 10 . 82 Official Journal of the European Communities No L 287/49 Consignment AQ 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1038 / 82 2 . 3 . Beneficiary Country of destination Niger 4 . Total quantity of the con ­ signment 250 tonnes 5 . Intervention agency responsible for delivery Belgian 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 January 1982 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre / Don de la CommunautÃ © Ã ©conomique europÃ ©enne Ã la rÃ ©publique du Niger' 9 . Delivery period Loading as soon as possible and at the latest 31 October 1982 10 . Stage and place of delivery Delivered to Niamey (via Cotonou), Olani warehouse 11 . Representative of the beneficiary responsible for reception ( 4 ) Olani (Office du lait au Niger ), boÃ ®te postale 404, Niamey 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 287/50 9 . 10 . 82Official Journal of the European Communities Consignment AR 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC ) No 1038 / 82 2 . 3 . Beneficiary Country of destination j- Peru 4 . Total quantity of the con ­ signment 1 000 tonnes ( 6 ) 5 . Intervention agency responsible for delivery German 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7 . Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 January 1982 8 . Markings on the packaging 'Leche en polvo descremada / DonaciÃ ³n de la Comunidad econÃ ³mica europea a Peru' 9 . Delivery period Loading in December 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 8 ) 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply 1 Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 October 1982 9. 10 . 82 Official Journal of the European Communities No L 287/51 Consignment AS AT AU 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1038 / 82 2 . 3 . Beneficiary Country of destination } Egypt 4 . Total quantity of the con ­ signment 2 000 tonnes ( s ) 2 000 tonnes ( 5 ) 2 000 tonnes ( 5 ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) - Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) ( 2Ã  ) 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to Egypt' 9 . Delivery period Loading in November 1982 Loading in December 1982 10 . Stage and place of delivery Community port of unloading operating a regular service with the recipient country ( 8 ) 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 October 1982 No L 287/52 9 . 10 . 82Official Journal of the European Communities AV AWConsignment 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (EEC ) No 1038 / 82(b ) affectation 2 . Beneficiary UNRWA Israel 270 tonnes Jordan 230 tonnes 3 . Country of destination 4 . Total quantity of the con ­ signment Belgian5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and / or packaging ( 3 ) Intervention stock Entry into intervention stock after 1 January 1982 27 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to UNRWA / For free distribution to Palestine refugees' Loading as soon as possible and at the latest 31 October 19829 . Delivery period 10 . Stage and place of delivery Port of unloading Ashdod (deposited on the quay or on lighters ) Hevra Klalit Lehashgaha BM, on behalf of UNRWA, Ashdod , Israel Port of unloading Aqaba (deposited on the quay or on lighters ) Field Supply and Transport Officer , PO Box 484 , UNRWA, Amman , Jordan 1 1 . Representative of the beneficiary responsible for reception ( 4 ) Mutual agreement12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders 9. 10 . 82 Official Journal of the European Communities No L 287/53 Consignment AX AY 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1399 / 81 ( 1981 programme) ( b ) affectation (EEC) No 1400 / 81 2 . Beneficiary World Food Programme 3 . Country of destination Tunisia 4. Total quantity of the con ­ signment 400 tonnes 130 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock 7. Special characteristics and / or packaging ( 3 ) Entry into intervention stock after 1 January 1982 8 . Markings on the packaging 'Tunisia 2518' 'Tunisia 2582' followed by : 'Dried skimmed-milk powder / Tunis / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in November 1982 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 October 1982 No L 287/54 Official Journal of the European Communities 9 . 10 . 82 Consignment AZ BA 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC ) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC ) No 1038 / 82 . 2 . Beneficiary UNHCR 3 . Country of destination Pakistan 4 . Total quantity of the con ­ signment 1 000 tonnes ( 5 ) 1 000 tonnes ( s ) 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and / or packaging ( 3 ) H 8 . Markings on the packaging 'Skimmed-milk powder enriched with vitamins A and D / Gift of the European Economic Community / UNHCR assistance to Afghan refugees / For free distribution' 9 . Delivery period Loading after 1 and before 15 November 1982 Loading after 1 and before 15 December 1982 10 . Stage and place of delivery Port of unloading Karachi (deposited on the quay or on lighters ) 11 . Representative of the beneficiary responsible for reception ( 4 ) UNHCR , PO Box 1263 , Islamabad ( tel . 26001 ; telex 5665 UNHCR PK HICOMREF ISLAMABAD) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 25 October 1982 9. 10 . 82 No L 287/55Official Journal of the European Communities Notes: i 1) This Annex, together with the notice published in Official Journal of the European Communities No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure. (2 ) In cases where the goods come from intervention stock, an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities. (3 ) Other than those set out in the Annex to Regulation (EEC) No 625/78 (see Article 6 (2) of Regulation (EEC) No 303/77). (4 ) Only in the case of delivery 'to the port of unloading' and 'free at destination' (see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77). ( 5 ) In cases where the total quantity of a lot is a multiple of 500 tonnes, the tender submitted may relate to a part quantity of 500 tonnes or to a multiple of 500 tonnes (see Article 14 (2 ) of Regulation (EEC) No 303/77). ( 6) Each offer may cover only a part quantity of 500 tonnes as specified in the complementary tender, indicating the storage locations of the product, published together with this Regulation in the 'C' series of the Official Journal of the European Communities . (7) The vitamin A content of the skimmed-milk powder must be 5 000 international units per 100 grams minimum. The vitamin D content of the skimmed-milk powder must be 500 international units per 100 grams minimum. The mixture of vitamins incorporated in the milk must be guaranteed to contain 10 times more vitamin A than vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced with a view to human consumption. The date of manufacture of the skimmed-milk powder must be clearly indicated on the bags . The vita ­ min enriched skimmed-milk powder must be manufactured not more than one month before the date of issue of the control certificate referred to in Article 8 ( 1 ) of Regulation (EEC) No 303/77. (8) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery. ( 9) The bill of lading must contain the following information: 'NOTIFY-ADDRESS : 1 . Consignee; 2. Ligue des sociÃ ©tÃ ©s de la Croix-Rouge, boite postale 276 , CH-1211 Geneve 19 (telex 22555).' The successful tenderer should send two copies of the dispatch documents to: Monsieur Burtin, Ligue des sociÃ ©tÃ ©s de la Croix-Rouge, boite postale 276, CH-1211 Geneve 19. ( 10) The successful tenderer should send a copy of the dispatch documents to: DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes, boite postale 213 , Nouakchott, Mauritanie. (n) The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes, boite postale 3 , BelvedÃ ¨re, Tunisie. ( 12) The successful tenderer should send a copy of the dispatch documents to: DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes, boite postale 1302 , Rabat Aqbal, Rabat, Maroc. ( 13 ) The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes en Haut-Volta, boite postale 352, Ouagadougou. No L 287/56 9. 10 . 82Official Journal of the European Communities ( 14) The successful tenderer should send a copy of the dispatch documents to: DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes, boite postale 3345, Dakar, SÃ ©nÃ ©gal . ( 1S) The successful tenderer should send a copy of the dispatch documents to: DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes au Gabon, boite postale 321 , Libreville, RÃ ©publique gabonaise. ( 16) The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities, PO Box 5244, Kampala, Uganda. ( 17) The successful tenderer should send a copy of the dispatch documents to: Delegation of the Commission of the European Communities, Bangkok, Thailand. ( 18 ) The successful tenderer should send a copy of the dispatch documents to: DelegaÃ §ao da Commisao das Comunidades europeias, caixa posta 359, Bissau, GuinÃ ©e. ( 19) The successful tenderer shall send the beneficiaries' agents, on delivery, a health certificate, a certificate of origin, a consular invoice and a declaration of gift made out in Spanish. (2 °) "rhe successful tenderer should send a copy of the dispatch documents to: DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes, boite postale 11 , 4008 Beyrouth. ( 21 ) The product should be delivered by the successful tenderer in containers . (22) The successful tenderer should send a copy of the dispatch documents to: Relief and Rehabilitation Commission (RRC), PO Box 5686, Addis Ababa, Ethiopia (tel . 15 30 11 ). ( 23 ) The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities, 12 avenue de l'Ethiopie, PO Box 2477, Jibutu (telex 5894 DELCOM DJ). ( 24 ) The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities, PO Box 943 , Mogadiscio, Somalia (telex FED MOG SM 628 ). (25) The successful tenderer should send a copy of the dispatch documents to: Delegation of the Commission of the European Communities, PO Box 9514, Dar es-Salaam, Tanzania (telex DELCOMEUR 41353 ). (26) The skimmed-milk powder should be obtained by the process ' low-heat temperature, expressed whey protein nitrogen, not less than 6 mg/gm' to meet characteristics laid down in Annex I to Regulation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978 , p. 19). ( 27) Products destined for Ashdod should be in containers of 20 feet (40 to 50 containers per ship). (28) The product should be delivered on standard palettes under removable plastic covers .